Citation Nr: 1736375	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2017, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his right knee disability is the result of an injury incurred from a fall during boot camp.  Most recently at the March 2017 hearing, he testified that a cyst was found on his knee while in service and contends that it was aggravated by the fall, which has caused his current right knee disability.  The Veteran's representative noted that he did not seek treatment for his knee at VA until 1995, despite experiencing progressively worsened right knee pain immediately following separation from service, due to financial hardship.

Service treatment records contain the following: a September 5, 1972 note that the Veteran injured his leg two days prior; a September 11, 1972 X-ray indicated a benign cyst or osteochondroma distal femur; and a September 15, 1972 note indicating the Veteran was placed in a soft cast.  The record does not contain evidence of right knee treatment until 2011; records prior to this date do not appear to be associated with the claims file.

In an April 2011 VA examination, it was noted that the Veteran had documented right knee pain in the military in September 1972 but there are no medical records to support ongoing problems with the right knee.  The examiner opined that the right knee disability is less likely as not caused by or a result of right knee injury in the military.  The April 2011 examiner relied heavily on the absence of medical records from 1972 to 2009 to rationalize the opinion; however, the Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. at 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate when it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion... that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Additionally, at the March 2017 hearing, the Veteran's representative contended that, if the benign cyst found in 1972 on his right knee is considered a preexisting condition, the in-service injury aggravated that disability and/or caused his current disability.  Therefore, an opinion is needed on the likelihood that the Veteran's currently diagnosed right knee disability is related to his military service and whether a right knee disability clearly and unmistakably preexisted service but was not aggravated by service.  See 38 U.S.C.A. § 1111 (2016) (providing a presumption of soundness where a disability is not noted on the examination when a Veteran is accepted for service).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claimed disability.  Ask him to provide the name(s) of the physicians who performed the total right knee replacement in December 2017.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include any and all VA treatment records not already associated with the claims file, from approximately 1995 to the present.

2.  After obtaining all outstanding records, the Veteran should be afforded an addendum VA opinion, provided by a new examiner, regarding his alleged right knee disability.  The examiner shall note in the report that the entire electronic claims file has been reviewed, to include this Remand.  Following a review of the claims file, the examiner should offer the following opinion:

(a) Did a right knee disability clearly and unmistakably (undebatably) preexist service and clearly and unmistakably undergo no aggravation in service?

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation.

(b) If the disability clearly and unmistakably did not preexist service and did not clearly and unmistakably undergo no aggravation, is it at least as likely as not (50 percent probability or greater) that the current right knee disability is linked to a disease or injury in service, to include the September 1972 fall that reportedly resulted from a boot camp obstacle course, began in service, or was caused by or due to the Veteran's service?

All opinions must be supported by a clear rationale and reasoning behind the opinion.  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

The examiner must consider and discuss the following in his or her opinion:

* The Veteran injured his right knee during a fall in boot camp in September 1972.  See service treatment records, page 10.
* A September 1972 X-ray revealed a benign cyst or osteochondroma distal femur.  See service treatment records, page 11.
* The Veteran contends that the fall aggravated or caused the cyst on his right knee, and resulted in his current right knee disability.  See March 2017 hearing testimony, at page 4.
* He noted he experienced numbness above his knee near his thigh after separation from service.  See March 2017 hearing testimony, at page 7.
* He reports that his knee gave out twice a year since service.  See March 2017 hearing testimony, at page 10.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide the medical rationale for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

3.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

